                Case 21-21636-JAD                      Doc 17         Filed 07/23/21 Entered 07/23/21 15:12:06     Desc Main
                                                                      Document     Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                 IN RE: Stephanie L. Barker                                                           CHAPTER 13
                                                               Debtor(s)
                                                                                                  BKY. NO. 21-21636 JAD


                                        ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                           Kindly enter my appearance on behalf of LAKEVIEW LOAN SERVICING, LLC and
                    index same on the master mailing list.



                                                                 Respectfully submitted,


                                                                 /s/ ${s:1:y:_________________________}
                                                                     Maria Miksich
                                                                     23 Jul 2021, 13:01:48, EDT

                                                                 Brian C. Nicholas, Esq. (317240) ${c:1:n:bcn:att-y}
                                                                 Maria D. Miksich, Esq. (319383) ${c:1:n:mdm:att-y}
                                                                 Rebecca A. Solarz, Esq. (315936) ${c:1:n:ras:att-y}
                                                                 KML Law Group, P.C.
                                                                 BNY Mellon Independence Center
                                                                 701 Market Street, Suite 5000
                                                                 Philadelphia, PA 19106
                                                                 412-430-3594
                                                                 bkgroup@kmllawgroup.com




Document ID: 341739f8f1113173d99d3990a2b1b3678130e5bff39d180bc8bb4bb1db083099
